929 F.2d 61
Allen HODGE, Petitioner-Appellant,v.Robert J. HENDERSON, Superintendent, Auburn CorrectionalFacility, Respondent-Appellee.
No. 284, Docket 90-2443.
United States Court of Appeals,Second Circuit.
Argued March 20, 1991.Decided March 26, 1991.

James A. Cohen, Lincoln Square Legal Services, Inc., New York City (Eric C. Rosenbaum, Marc E. Miller, Legal Interns, Lincoln Square Legal Services, New York City, of counsel), for appellant.
Donald J. Siewert, Asst. Dist. Atty., New York County, New York City (Robert M. Morgenthau, Dist. Atty. for New York County, Mark Dwyer, Asst. Dist. Atty., New York County, New York City, of counsel), for appellee.
Before FEINBERG, MESKILL and ALTIMARI, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment entered in the United States District Court for the Southern District of New York, Duffy, J., on July 30, 1990, denying Hodge's petition pursuant to 28 U.S.C. Sec. 2254 for a writ of habeas corpus but granting a certificate of probable cause.  Hodge, having been convicted of first degree robbery after a jury trial in the Supreme Court of New York, is currently incarcerated at a New York state correctional facility.  In support of his habeas petition, Hodge advanced numerous arguments before the district court.  Hodge limited his appeal of that decision to three specific claims:  (1) he was denied his Sixth Amendment right of self-representation, (2) the identification procedures which resulted in his arrest were unconstitutionally suggestive, and (3) the trial court's alibi instruction unconstitutionally shifted the burden of proof away from the state.


2
Judge Duffy, in a well reasoned and comprehensive opinion, rejected each of these arguments.  After reviewing the record and hearing the arguments of counsel, we agree with the district court's analysis.  Accordingly, we affirm the denial of the habeas petition substantially for the reasons stated by Judge Duffy in his memorandum opinion dated July 26, 1990.  761 F.Supp. 993 (S.D.N.Y.1990).